Case 4:19-cv-04657 Document 1-11 Filed on 11/27/19 in TXSD Page 1 of 31
       Case 4:19-cv-04657 Document 1-11 Filed on 11/27/19 in TXSD Page 2 of 31
                                                                                                5/13/2019 11 :55 AM
                                                                      Marilyn Burgess - District Clerk Harris County
                                                                                           Envelope No. 33511031
                                                            Receipt Number: 771698              By:TiffanyJefferson
                                                            Tracking Number: 7362cfi!l:¥t5/13/201911:55AM
COPY OF PLEADING PROVIDED BY PLT


                                  CAUSE NUMBER: 201929340


PLAINTIFF: SUL GARROTT LLC                                        In the 164th Judicial

VS,                                                               District Court of

DEFENDANT: TOTAL CONTRACTING LIMITED                              Harris County, Texas


                                          CITATION
THE STATE OF TEXAS
County of Harris

TO: TOTAL CONTRACTING LIMITED BY SERVING ITS REGISTERED AGENT BOUTROS G MERHI
11203 BEDFORD STREET
HOUSTON TX 77031

      Attached is a copy of PLAINTIFF'S ORIGINAL PETITION & JURY DEMAND.
This instrument was filed on April 26, 2019, in the above numbered and styled cause
on the docket in the above 0udicial District Court of Harris County, Texas, in the
courthouse in the City of Houston, Texas. The instrument attached describes the claim
against you.
   YOU HAVE BEEN SUED.   You may employ an attorney.   If you or your attorney do not
file a written answer with the District Clerk who issued this citation by 10:00 a.m.
on the Monday next following the expiration of twenty days after you were served this
citation and petition, a default judgment may be taken against you.
      ISSUED AND GIVEN UNDER MY HAND and seal of said Court, at Houston, Texas, this May
2,    2019.




                                                     Marilyn Burgess, District Clerk
                                                     Harris County, Texas
                                                     201 Caroline, Houston, Texas 77002


                                                     Generated By: BRIANNA J. DENMON


Issued at request of:
Slania, Andrew
2402 DUNLAVY STREET
HOUSTON, TX 77006
713-554-9099

Bar Number: 24056338


                                           EXHIBIT A-1
       Case 4:19-cv-04657 Document 1-11 Filed on 11/27/19 in TXSD Page 3 of 31




                                                                   Tracking Number: 73620176


                                   CAUSE NUMBER; 201929340


PLAINTIFF: SUL GARROTT LLC                                         In the 164th
       VS,                                                         Judicial District Court
DEFENDANT: TOTAL CONTRACTING LIMITED                               of Harris County, Texas




                              OFFICER/AUTHORIZED PERSON RETURN
Came    to     hand   at    ---~o'clock                   M.'  on   the              day   of
- - - - - - - - - - - - - - - - - - - - - - ' 20 ____
Executed at (address)
in                  County
at                   o'clock                  M.'       on    the                  day     of
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , 20 ___  ,
by delivering to                                                                   defendant,
in person, a true copy of this
Citation      together     with     the     accompanying                copy (ies)  of    the
                                                 Petition
attached thereto and I endorsed on said copy of the Citation the date of delivery.
To   certify    which     I   affix     my   hand   officially    this              day      of
~ - - - - - - - - - - - - - - - - - - - - - ( 20

FEE:     $

                                                                  of
County, Texas
                                            By:
            Affiant                                          Deputy
On this day, _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , known to me to be
the person whose signature
appears on the foregoing return, personally appeared.       After being by me duly sworn,
he/she stated that this citation was executed by him/her in the exact manner recited
on the return.

SWORN TO AND SUBSCRIBED BEFORE                       ME      on        this                  of
____________________ , 20


                                                                   Notary Public
               Case 4:19-cv-04657 Document 1-11 Filed on 11/27/19 in TXSD Page 4 of 31



164th District Court of HARRIS County, Texas                                                                  RUSH SERVICE
201 CAROLINE, 12TH FL HOUSTON TX 77002

CASE #: 201929340
SUL GARROTT, LLC


Plaintiff
vs
TOTAL CONTRACTING LIMITED


Defendant
                                                            AFFIDAVIT OF SERVICE

I, LAKEYSHA SMITH, make statement to the fact;
That I am a competent person more than 18 years of age or older and not a party to
this action, nor interested in outcome of the suit. That I received the documents stated
below on 05/02/19 6:47 pm, instructing for same to be delivered upon TOTAL CONTRACTING
LIMITED By Delivering To Registered Agent, Boutros G. Merhi.

That I delivered to                                 TOTAL CONTRACTING LIMITED By Delivering To Registered Agent,
                                                    Boutros G. Merhi.

the following                                       CITATION; PLAINTIFF'S ORIGINAL PETITION             &   JURY DEMAND

at this address                                     11203 Bedford Street
                                                    Houston, Harris County, TX 77031

Manner of Delivery                                  By PERSONALLY delivering the document(s) to the person
                                                    above.

Delivered on                                        Friday MAY 3, 2019 1:25 pm




My name is LAKEYSHA SMITH, my date of birth is JUN 6th, 1972, and my address is
Professional Civil Process Houston, 2626 South Loop West Ste 423, Houston TX 77054,
and U.S.A.  I declare under penalty of perjury that the foregoing is true and
correct.       \ __ _

Executed in                  ~\)
  ~                                     I     20_6_,

                                                                                                                Declarant


                                                                       Texas Certification#: PSC-14892 Exp. 04/30/2020

                                                                                        PCP Inv#: Hl9500145
                                                                                        so  Inv#: Al9500330

                                                                      Service Fee:   90.00
I Ill l l l lllll lll~li ll!IJlj[l!llllll
 IIIIIII
                                                                      Witness Fee:
                                            11111111111111111111111 + Mileage Fee:
                                                                                       .00
                                                                                       .oo
tomcat                                                                                   Raizner, Jeffrey L.
eaffidavits@pcpusa.net                                                                                     E-FILE RETURN
       Case 4:19-cv-04657 Document 1-11 Filed on 11/27/19 in TXSD Page 5 of 31
                                                                                                   9/18/2019 4:36 PM
                                                                      Marilyn Burgess - District Clerk Harris County
                                                                                           Envelope No. 36932157
                                                            Receipt Number; 877219              By: Tiffany Jefferson
                                                            Tracking Number: 73670fi!f,¢: 9/18/20194:36 PM
COPY OF PLEADING PROVIDED BY PLT

                                  CAUSE NUMBER: 201929340


PLAINTIFF: SUL GARROTT LLC                                        In the 164th Judicial

vs.                                                               District Court of

DEFENDANT: TOTAL CONTRACTING LIMITED                              Harris County, Texas

                                         CITATION
THE STATE OF TEXAS
County of Harris

TO: AMRISC LLC MAY BE SERVED BY SERVING ITS REGISTERED AGENT CT CORPORATION SYSTEM
1999 BRYAN STREET SUITE 900
DALLAS TX 75201

      Attached is a copy of PLAINTIFF'S FIRST AMENDED PETITION AND JURY DEMAND.
This instrument was filed on September 6, 2019, in the above numbered and styled
cause on the docket in the above Judicial District Court of Harris County, Texas, in
the courthouse in the City of Houston, Texas. The instrument attached describes the
claim against you.
   YOU HAVE BEEN SUED.   You may employ an attorney.   If you or your attorney do not
file a written answer with the District Clerk who issued this citation by 10:00 a.m.
on the Monday next following the expiration of twenty days after you were served this
citation and petition, a default judgment may be taken against you.
      ISSUED AND GIVEN UNDER MY HAND and seal of said Court,           at Houston,        Texas,     this
September 12, 2019.




                                                    Marilyn Burgess, District Clerk
                                                    Harris County, Texas
                                                    201 Caroline, Houston, Texas 77002


                                                    Generated By: RHONDA MOMON


Issued at request of:
SLANIA, ANDREW PHILIP
2402 DUNLAVY STREET
HOUSTON, TX 77006-6760
713-554-9099

Bar Number: 24056338


                                         EXHIBIT A-2
       Case 4:19-cv-04657 Document 1-11 Filed on 11/27/19 in TXSD Page 6 of 31




                                                                     Tracking Number: 73670107


                                   CAUSE NUMBER: 201929340


PLAINTIFF: SUL GARROTT LLC                                         In the 164th

       VS,                                                         Judicial District Court

DEFENDANT: TOTAL CONTRACTING LIMITED                               of Harris County, Texas




                               OFFICER/AUTHORIZED PERSON RETURN
Came    to    hand    at   ____ o'clock                 M.,   on   the              day   of
______________________ , 20 ____
Executed at (address)
in                 County
at                  o'clock
                                  --·        M.,      on
- - - - - - - - - - - - - - - - - - - - - - - - - - - - ' 20
                                                             the
                                                             ___ ,
                                                                                  day     of

by delivering to                                                                  defendant,
in person, a true copy of this
Citation     together     with     the     accompanying                copy (ies)  of    the
                                               Petition
attached thereto and I endorsed on said copy of the Citation the date of delivery,
To certify which I affix my hand                     officially     this              day    of
______________________ , 20

FEE;     $

                                                                    of
County, Texas
                                               By:
                  Affiant                                         Deputy
On this day, _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , known to me to be
the person whose signature
appears on the foregoing return, personally appeared.       After being by me duly sworn,
he/she stated that this citation was executed by him/her in the exact manner recited
on the return,

SWORN        TO      AND    SUBSCRIBED    BEFORE      ME     on          this                of
- - - - - - - - - - - - - - - - - - - - ' 20


                                                                     Notary Public
           Case 4:19-cv-04657 Document 1-11 Filed on 11/27/19 in TXSD Page 7 of 31



164th District Court of HARRIS County, Texas
201 CAROLINE, 12TH FL HOUSTON TX 77002

CASE#: 201929340
SUL GARROTT, LLC


Plaintiff
vs
TOTAL CONTRACTING LIMITED


Defendant
                                                            AFFIDAVIT OF SERVICE

I, TRACY JONES, make statement to the fact;
That I am a competent person more than 18 years of age or older and not a party to
this action, nor interested in outcome of the suit. That I received the documents
stated below on 09/17/19 9:28 am, instructing for same to be delivered upon Amrisc,
Llc By Delivering To Registered Agent Ct Corporation System.
That I delivered to: Amrisc, Llc By Delivering To Registered Agent Ct Corporation
                     System. By Delivering to Terri Thongsavat, Intake Specialist
the following                                CITATION; PLAINTIFF'S FIRST AMENDED PETITION AND JURY DEMAND
at this address                              1999 Bryan st Ste 900
                                             Dallas, Dallas County, TX 75201
Manner of Delivery                           By PERSONALLY delivering the document(s) to the person above.
Delivered on                                 Tuesday September 17, 2019 2:37 pm




My name is TRACY JONES, my date of birth is July 15th, 1969, and my address is
Professional Civil Process Dallas, Inc., 2300 Valley View Ln, Ste 612, Irving TX
75062, and U.S.A.  I declare under penalty of perjury that the foregoing is true and
correct.

Executed      i:t2oJJ 0,)              O.j                  County, State of Texas, on the _    4
                                                                                                    /~i~-}1--}v'--   day of
    8::::i, l~ t     ~- JIL                  20

                                                                                                           2707   Declarant
                                                                                                        Exp. 05/31/2020




                                                                  Service    Fee:  75.00    PCP Inv#: Al9903452

IIll~ Ii 11111111~ lll~li~!IJl~J~Jl~ llllllll llilillllll         Witness
                                                                  Mileage
                                                                             Fee:
                                                                             Fee:
                                                                                     . 00
                                                                                     .00
                                                                                            RO Inv#: D19900352

braddock                                                          Raizner,    Jeffrey L.
eaffidavits@pcpusa.net                                                                                      E-FILE RETURN
       Case 4:19-cv-04657 Document 1-11 Filed on 11/27/19 in TXSD Page 8 of 31
                                                                                                 9/18/2019 4:37 PM
                                                                      Marilyn Burgess • District Clerk Harris County
                                                                                           Envelope No. 36932178
                                                            Receipt Number: 877219              By:TiffanyJefferson
                                                            Tracking Number: 73670f~: 9/18/20194:37 PM
COPY OF PLEADING PROVIDED BY PLT

                                  CAUSE NUMBER: 201929340


PLAINTIFF: SUL GARROTT LLC                                        In the 164th Judicial

vs.                                                               District Court of

DEFENDANT: TOTAL CONTRACTING LIMITED                              Harris County, Texas

                                         CITATION
THE STATE OF TEXAS
County of Harris

TO: QBE SPECIALTY INSURANCE COMPANY MAY BE SERVED BY SERVING ITS REGISTERED AGENT
CT CORPORATION SYSTEM
1999 BRYAN STREET SUITE 900
DALLAS TX 75201

      Attached is a copy of PLAINTIFF'S FIRST AMENDED AND JURY DEMAND.
This instrument was filed on September 6, 2019, in the above numbered and styled
cause on the docket in the above Judicial District Court of Harris County, Texas, in
the courthouse in the City of Houston, Texas. The instrument attached describes the
claim against you.
   YOU HAVE BEEN SUED,   You may employ an attorney.   If you or your attorney do not
file a written answer with the District Clerk who issued this citation by 10:00 a.m.
on the Monday next following the expiration of twenty days after you were served this
citation and petition, a default judgment may be taken against you.
      ISSUED AND GIVEN UNDER MY HAND and seal of said Court,           at Houston,        Texas,     this
September 12, 2019.




                                                    Marilyn Burgess, District Clerk
                                                    Harris County, Texas
                                                    201 Caroline, Houston, Texas 77002


                                                    Generated By: RHONDA MOMON


Issued at request of:
SLANIA, ANDREW PHILIP
2402 DUNLAVY STREET
HOUSTON, TX 77006-6760
713-554-9099

Bar Number: 24056338

                                           EXHIBIT A-3
       Case 4:19-cv-04657 Document 1-11 Filed on 11/27/19 in TXSD Page 9 of 31




                                                                    Tracking Number: 73670136


                                 CAUSE NUMBER: 201929340


PLAINTIFF: SUL GARROTT LLC                                        In the 164th

       vs.                                                        Judicial District Court

DEFENDANT: TOTAL CONTRACTING LIMITED                              of Harris County, Texas




                             OFFICER/AUTHORIZED PERSON RETURN
Came   to  hand   at    ____ o'clock       M.'              on          the           day   of
______________________ , 20 _ __
Executed at (address)
in              County
at               o'clock             M.' on                 the                     day     of
- - - - - - - - - - - - - - - - - - - - - - - - - - - - ' 20
                                                             ___ ,
by delivering to                                                                    defendant,
in person, a true copy of this
Citation    together   with    the    accompanying              copy (ies)   of    the
                                          Petition
attached thereto and I endorsed on said copy of the Citation the date of delivery.
To certify which I affix my hand                   officially      this               day   of
______________________ , 20

FEE:     $

                                                                   of
County, Texas
                                             By:
              Affiant                                           Deputy
On this day, _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , known to me to be
the person whose signature
appears on the foregoing return, personally appeared,       After being by me duly sworn,
he/she stated that this citation was executed by him/her in the exact manner recited
on the return.

SWORN TO AND SUBSCRIBED BEFORE                      ME     on           this                of
____________________ , 20


                                                                    Notary Public
            Case 4:19-cv-04657 Document 1-11 Filed on 11/27/19 in TXSD Page 10 of 31



164th District Court of HARRIS County, Texas
201 CAROLINE, 12TH FL HOUSTON TX 77002

CASE#: 201929340
SUL GARROTT, LLC


Plain ti ff
VS
TOTAL CONTRACTING LIMITED


Defendant
                                                          AFFIDAVIT OF SERVICE

I, TRACY JONES, make statement to the fact;
That I am a competent person more than 18 years of age or older and not a party to
this action, nor interested in outcome of the suit.  That I received the documents
stated below on 09/17/19 10:11 am, instructing for same to be delivered upon QBE
Specialty Insurance Company By Delivering To Registered Agent, Ct Corporation
System.
That I delivered to: QBE Specialty Insurance Company By Delivering To Registered
                     Agent, Ct Corporation System. By Delivering to Terri Thongsavat,
                     Intake Specialist
the following                              CITATION; PLAINTIFF'S FIRST AMENDED PETITION AND JURY DEMAND
at this address                            1999 Bryan Street Ste 900
                                           Dallas, Dallas County, TX 75201
Manner of Delivery                         By PERSONALLY delivering the document(s) to the person above.
Delivered on                               Tuesday SEP 17, 2019 2:43 pm




My name is TRACY JONES, my date of birth is JUL 15th, 1969, and my address is
Professional Civil Process Dallas, Inc., 2300 Valley View Ln, Ste 612, Irving TX
75062, and U.S.A.  I declare under penalty of perjury that the foregoing is true and
correct.

                                                          County, State of Texas, on the      _\'--"'__
                                                                                                     g~_;\\-   day of




                                                                                                       2707   Declarant
                                                                                                    Exp. 05/31/2020




                                                                Service    Fee:  75.00   PCP Inv#: D19900353
l ~l l l l l l l l l l l~li~~Jlil~IJI~ ~111111111111111         Witness
                                                                Mileage
                                                                           Fee:
                                                                           Fee:
                                                                                   .00
                                                                                   .oo
                                                                                         so  Inv#: Al9903467

tomcat                                                          Raizner,    Jeffrey L.
eaffidavits@pcpusa.net                                                                                 E-FILE RETURN
Case 4:19-cv-04657 Document 1-11 Filed on 11/27/19 in TXSD Page 11 of 31

                                                                                                                  9/20/201911:39AM
                                                                                        Marilyn Burgess • District Clerk Harris County
                                                                                                             Envelope No. 36986774
                                                                                                                  By: Tiffany Jefferson
                                                                                                          Filed: 9/20/2019 11 :39 AM
                                                                              Receipt Number: 877219
                                                                              Tracking Number: 73670123

COPY OF PLEADING PROVlDED BY PLT



                                        CAUSE NUMBER: 201929340


PLAINTIFF: SUL GARROTT LLC                                                             In the 164th
     vs.                                                                               Judicial District Court of
DEFENDANT: TOTAL CONTRACTING LIMITED                                                   Harris County, Texas

                                 CITATION (INSURANCE COMMISSION)
THE STATE OF TEXAS
County of Harris

TO: INDIAN HARBOR INSURANCE COMPANY MAY BE SERVED BY SERVING THE TEXAS
COMMISSIONER OF INSURANCE 333 GUADALUPE AUSTIN TEXAS 78701
FORWARD TO: SARAH MIMS
ASSIST ANT SECRET ARY
505 EAGLEVIEW BLVD SUITE 100
EXTON PA 19341-0636

    Attached is a copy of PLAINTIFF'S FIRST AMENDED PETITION AND JURY DEMAND.
This instrument was filed on September 6, 2019, in the above cited cause number and court.          The instrument
attached describes the claim against you.
    YOU HA VE BEEN SUED. You may employ an attorney. If you or your attorney do not file a written answer
with the District Clerk who issued this citation by 10:00 a.m. on the Monday next following the expiration of 20
days after you were served this citation and petition, a default judgment may be taken against you.


TO OFFICER SERVING:
    This citation was issued on September 12, 2019, under my hand and seal of said Court.




                                                                      Marilyn Burgess, District Clerk
                                                                      Harris County, Texas
                                                                      201 Caroline, Houston, Texas 77002



Issued at request of:                                                 Generated By: RHONDA MOMON
SLANIA, ANDREW PHILIP
2402 DUNLAVY STREET
HOUSTON, TX 77006-6760
713-554-9099

Bar Number: 24056338




                                                    EXHIBIT A-4
Case 4:19-cv-04657 Document 1-11 Filed on 11/27/19 in TXSD Page 12 of 31




                                                                                             Tracking Number: 73670123




                                         CAUSE NUMBER: 201929340


PLAINTIFF: SUL GARROTT LLC                                                               In the 164th
     vs.                                                                                 Judicial District Court of
DEFENDANT: TOTAL CONTRACTING LIMITED                                                     Harris County, Texas




                                OFFICER/AUTHORIZED PERSON RETURN
Came to hand at _ _ _o'clock __ . M., on the _ _ _ day of _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
20_ _ .
Executed      at     (address)                                                                   in
_ _ _ _ _ _ County
at ___ o'clock __ . M., on the _ _ _ day of _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
20 _ _,
by delivel'ing to _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ defendant, in person, a true
copy of this
Citation        together       with       the       accompanying                   copy(ies) of the
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Petition
attached thereto and I endorsed on said copy of the Citation the date of delivery.
To certify which I affix my hand officially this ____ day o f - - - - - - - - - - - - - - - - ~ ·
20

FEE:$ _ _ __
                                                              _ _ _ _ _ _ _ _ of

County, Texas
                                                              By:
                  Affiant                                                           Deputy
On this day, _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _,, known to me to be the person whose
signature
appears on the foregoing return, personally appeared. After being by me duly sworn, he/she stated that this citation
was executed by him/her in the exact manner recited on the return.
Case 4:19-cv-04657 Document 1-11 Filed on 11/27/19 in TXSD Page 13 of 31




SWORN TO AND SUBSCRIBED BEFORE ME on this _ _ _ _ of _ _ _ _ _ _ _ _ _ _ _ _ _ _ ,
20


                                                               Notary Public
           Case 4:19-cv-04657 Document 1-11 Filed on 11/27/19 in TXSD Page 14 of 31



164th District Court of HARRIS County, Texas
201 CAROLINE, 12TH FL HOUSTON TX 77002

CASE#: 201929340
SUL GARROTT, LLC


Plaintiff
vs
TOTAL CONTRACTING LIMITED


Defendant
                                                         AFFIDAVIT OF SERVICE

I, JAMES R HENDERSON, make statement to the fact;
That I am a competent person more than 18 years of age or older and not a party to
this action, nor interested in outcome of the suit. That I received the documents
stated below on 09/18/19 11:14 am, instructing for same to be delivered upon Indian
Harbor Insurance Company By Delivering To Texas Commissioner Of Insurance.
That I delivered to: Indian Harbor Insurance Company By Delivering To Texas
                     Commissioner Of Insurance. By Delivering to Victoria Ortega,
                     Authorized To Accept
the following                             CITATION; PLAINTIFF'S FIRST AMENDED PETITION AND JURY DEMAND
at this address                           333 Guadalupe St
                                          Austin, Travis County, TX 78701
Manner of Delivery                        By PERSONALLY delivering the document(s) to the person above.
Delivered on                              Thursday September 19, 2019 11:40 am




My name is JAMES R HENDERSON, my date of birth is October 24th, 1980, and my address
is Professional Civil Process Downtown, 2211 s. IH 35, Suite 105, Austin TX 78741,
and U.S.A. I declare under penalty of perjury that the foregoing is true and
correct.

                                                             of Texas, on the   --.~IH+,,#·_   day of



                                                               JAMES R HENDER                  2732     Declarant
                                                               TX Certification': PSC-12091 Exp .. 06/~0/2021




                                                               Service Fee: 125.00      PCP Inv#: Z19900142
l l l il l l l l l l l ~li~,)00~1!1 ~I llllllllllillll         Witness Fee:
                                                               Mileage Fee:
                                                                               .00
                                                                               .00
                                                                                        SO Inv#: AXXXXXXXX·

roberth                                                        Raizner, Jeffrey L.
eaffidavits@pcpusa.net                                                                              E-FILE RETURN
  Case 4:19-cv-04657 Document 1-11 Filed on 11/27/19 in TXSD Page 15 of 31

                                                                                                                        9/20/2019 11 :39 AM
                                                                                              Marilyn Burgess - District Clerk Harris County
                                                                                                                   Envelope No. 36986793
                                                                                                                        By: Tiffany Jefferson
                                                                                                                Filed: 9/20/201911:39 AM
                                                                                    Receipt Nuinber: 877219
                                                                                    Tracking Number: 73670141

 COPY OF PLEADING PROVIDED BY PLT



                                                      CAUSE NUMBER: 201929340


 PLAINTIFF: SUL GARROTT LLC                                                                  In the 164th
               vs.                                                                           Judicial District Court of
 DEFENDANT: TOTAL CONTRACTING LIMITED                                                        Harris County, Texas

                                                  CITATION (INSURANCE COMMISSION)
 THE STATE OF TEXAS
 County of Harris

 TO:            STEADFAST INSURANCE COMPANY MAY BE SERVED BY SERVING                                     THE TEXAS
 COMMISSIONER OF INSURANCE 333 GUADALUPE AUSTIN TEXAS 78701                                           FORWARD TO:
 GENERAL COUNSEL LAW DEPARTMENT STEADFAST INS CO
 1299 ZURICH WAY
 SCHAUMBURG IL 60196

          Attached is a copy of PLAINTIFF'S FIRST AMENDED PETITION AND JURY DEMAND.
 This instrument was filed on September 6, 2019, in the above cited cause number and court. The instrument
 attached describes the claim against you.
     YOU HA VE BEEN SUED. You may employ an attorney. If you or your attorney do not file a written answer
 with the District Clerk who issued this citation by 10:00 a.m. on the Monday next following the expiration of 20
 days after you were served this citation and petition, a default judgment may be taken against you.


 TO OFFICER SERVING:
          This citation was issued on September 12, 2019, under my hand and seal of said Court.



 ,.,,-*.... \c:.l,. ,\
               ~°"UqhUiJlhnl

    ,•...,·••'of HAI?~'••,....
  ~•' "--<.. ,..............,... i{s't .'\
iey/                              \"6,                                      Marilyn Burgess, District Clerk
101
i 1- 1                                     lz                               Harris County, Texas
,.....,
i U \\                               I -ff
                                   I....,                                   201 Caroline, Houston, Texas 77002
 \~ ·•......                 ..-' ':."lj
  \ Q'..,o'••..........,,•'1".'<I~ I
      .., *
     ••   ,i


          ~HIIMll\'11\,41
                            .;I
                             1
                                 _.«'
                                        l . ,•
                                        ,,..,,.



 Issued at request of:                                                      Generated By: RHONDA MOMON
 SLANIA, ANDREW PHILIP
 2402 DUNLAVY STREET
 HOUSTON, TX 77006-6760
 713-554-9099

 Bar Number: 24056338




                                                                  EXHIBIT A-5
Case 4:19-cv-04657 Document 1-11 Filed on 11/27/19 in TXSD Page 16 of 31




                                                                                             Tracking Number: 73670141




                                         CAUSE NUMBER: 201929340


PLAINTIFF: SUL GARROTT LLC                                                               In the 164th
     vs.                                                                                 Judicial District Court of
DEFENDANT: TOTAL CONTRACTING LIMITED                                                     Harris County, Texas




                                OFFICER/AUTHORIZED PERSON RETURN
Came to hand at _ _ _o'clock __ . M., on the _ _ _ day of _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
20_ _ .
Executed      at     (address)                                                                   in
_ _ _ _ _ _ County
at ___ o'clock __ . M., on the _ _ _ day of _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
20 _ _ ,
by delivering to _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ defendant, in person, a true
copy of this
Citation        together       with       the       accompanying                   copy(ies) of the
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Petition
attached thereto and 1 endorsed on said copy of the Citation the date of delivery.
To certify which I affix my hand officially this ____ day of _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
20

FEE:$ _ _ _ __
                                                              _ _ _ _ _ _ _ _ of
County, Texas
                                                              By:
                  Affiant                                                           Deputy
On this day, _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _,, known to me to be the person whose
signature
appears on the foregoing return, personally appeared. After being by me duly sworn, he/she stated that this citation
was executed by him/her in the exact manner recited on the return.

SWORN TO AND SUBSCRIBED BEFORE ME on this _ _ _ _ of _ _ _ _ _ _ _ _ _ _ _ _ _ _,
20
Case 4:19-cv-04657 Document 1-11 Filed on 11/27/19 in TXSD Page 17 of 31




                                                       Notary Public
               Case 4:19-cv-04657 Document 1-11 Filed on 11/27/19 in TXSD Page 18 of 31



164th District Court of HARRIS County, Texas
201 CAROLINE, 12TH FL HOUSTON TX 77002

CASE#: 201929340
SUL GARROTT, LLC


Plaintiff
VS
TOTAL CONTRACTING LIMITED


Defendant
                                                            AFFIDAVIT OF SERVICE

I, JAMES R HENDERSON, make statement to the fact;
That I am a competent person more than 18 years of age or older and not a party to
this action, nor interested in outcome of the suit. That I received the documents
stated below on 09/18/19 11:19 am, instructing for same to be delivered u~on
Steadfast Insurance Company By Delivering To Registered Agent, Texas Commissioner Of
Insurance.
That I delivered to: Steadfast Insurance Company By Delivering To Registered Agent,
                     Texas Commissioner Of Insurance. By Delivering to Victoria
                     Ortega, Authorized To Accept
the following                                 CITATION; PLAINTIFF'S FIRST AMENDED PETITION AND JURY DEMAND
at this address                               333 Guadalupe St
                                              Austin, Travis County, TX 78701
Manner of Delivery                            By PERSONALLY delivering the document(s) to the person above.
Delivered on                                  Thursday September 19, 2019 11:41 am




My name is JAMES R HENDERSON, my date of birth is October 24th, 1980, and my address
is Professional Civil Process Downtown, 2211 s. IH 35, Suite 105, Austin TX 78741,
and U.S.A.   I declare under penalty of perjury that the foregoing is true and
correct.



~~f                       rvis' C::~.State                                         Ar'.,-ff_,+-_,_   day of




           V                                                                                            2732   Declarant
                                                                                           PSC-12091 Exp. 06/30/2021




llllllill l l l lllll
roberth
                        l ~l ijl~Jjl~JIIIIlllllllllllillU         Service
                                                                  Witness
                                                                  Mileage
                                                                  Raizner,
                                                                             Fee: 125.00
                                                                             Fee:
                                                                             Fee:
                                                                                     .00
                                                                                     .00
                                                                              Jeffrey L.
                                                                                            PCP Inv#: Zl9900143
                                                                                            SO Inv#: Al9903468


eaffidavits@pcpusa.net                                                                                    E-FILE RETURN
         Case 4:19-cv-04657 Document 1-11 Filed on 11/27/19 in TXSD Page 19 of 31

                                                                                                             10/4/2019 7:59 AM
                                                                                  Marilyn Burgess - District Clerk Harris County
                                           CAUSE NO. 201929340                                         Envelope No. 37378275
                                                                                                            By: Tiffany Jefferson
                                                                                                      Filed: 10/4/2019 7:59 AM
COPY OF PLEAD1NG PROVIDED BY PLT
                                                                                        RECEIPT No: 877219
                                                                                        TRACKING#: 73670159
Plaintiff: SUL GARROTT LLC                                              In The 164th
                                                                        Judicial District Court of
vs.                                                                     Hanis County, Texas
Defendant: TOT AL CONTRACTING LIMITED
                                                            Houston, Texas
                                       CITATION-NON RESIDENT
THE STA TE OF TEXAS
County of Harris

To: LEXINGTON INSURANCE COMPANY MAY BE SERVED BY SERVING ITS DIVISION
EXECUTIVE COMMERCIAL PROPERTY
    100 SUMMER STREET
    BOSTON MA 02110

       Attached is a copy of: PLAINTIFF'S FIRST AMENDED PETITION AND WRY DEMAND

This instrnment was filed on SEPTEMBER 6, 2019, in the above cited cause number and court. The instrument
attached describes the claim against you.

        YOU HAVE BEEN SUED. You may employ an attorney. If you or your attorney do not file a written
answer with the District Clerk who issued this citation by 10:00 a.m. on the Monday next following the expiration
date of 20 days after you were served this citation and petition, a default judgment may be taken against you.

This citation was issued on September 12, 2019, under my hand and seal of said court.




Issued at the request of:                                                 Marilyn Burgess, District Clerk
SLANIA, ANDREW PHILIP                                                     Han·is County, Texas
2402 DUNLAVY STREET                                                       201 Caroline, Houston Texas 77002
HOUSTON, TX 77006-6760                                                    (PO Box 4651, Houston, Texas 77210)
713-554-9099

Bar Number: 24056338
                                                                                Generated By: RHONDA MOMON




                                                       EXHIBIT A-6
          Case 4:19-cv-04657 Document 1-11 Filed on 11/27/19 in TXSD Page 20 of 31




                                                                 Tracking Number: 73670159




                                          CAUSE NUMBER: 201929340


PLAINTIFF: SUL GARROTT LLC                                              In the 164th
    vs.                                                                 Judicial District Court of
DEFENDANT: TOTAL CONTRACTING LIMITED                                    Harris County, Texas


                                OFFICER - AUTHORIZED PERSON RETURN

Came to hand at _ _ _ o'clock          . M. On the _ _ _ _ day of _ _ _ _ _ _ _ _ _ _. 20_ _ .
Executed at

(Address) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
           111                  County at o'clock      M. On the           day of
_ _ _ _ _ _ _ _ _. 20 _ _ , by

Delivering to _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _defendant, in person, a true copy of this
Citation together with the accompanying ___ copy (ies) of the                         . Petition
attached thereto and I endorsed on said copy of the Citation the date of delivery.

To certify which I affix my hand officially this _ _ _ _ _ _ _day of _ _ _ _ _ _ _ _ _ _ _ _ _ __
20_

Fees$_ _ _ _ _ _ _ _ _ __


                                                          By _ _ _ _ _ _ _ _ _ _ _ _ __
              Affiant                                                          Deputy


On this day, _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __, known to me to be the person whose
signature appears on the foregoing return, personally appeared. After being by me duly sworn, he/she stated that
this citation was executed by him/her in the exact manner recited on the return.

SWORN TO AND SUBSCRIBED BEFORE ME, On this _ _ day of _ _ _ _ _ _ _ _ _ _ _ __
20_




                                                                 Notary Public
       Case 4:19-cv-04657 Document 1-11 Filed on 11/27/19 in TXSD Page 21 of 31




164th District Court of HARRIS County. Texas
201 CAROLINE, 12TH FL HOUSTON TX 77002

Case #: 201929340
SUL GARROTT, LLC


PltLintiff
VS
TOTAL CONTRACTING LIMITED


Uefondant
                                                                                      AFFIDA VTT OF SERVICE
           ~~
I,       ~           /J/,,tj//ej. , Cl-/fl.f::__
                                    ~ , , /1/f:,,
                                  , being duly swnrn depnses
Thatr'am a competent person more than 18 years of age or old       n not a party to
this action. That I t·eceived the documents stated below on    , ,·g /<. instructing
for sn.me to be delivered upon Lexington Insurance Company By D livering To Its Division
Executive Commercial Property.


That I delivered to

the following



at this address


Manner of Delivery                                                                         ALLY delivering the document(s) to the person above.
                                                                                  y SUBSTITUTE SERVICE: By delivering to the above named
                                                                                 person at the usual place of abode/blrniness
                                                                                 By POST I G: By secure      · ·     the main entry

Date and time                                                    _C/;_1
I SOLEMNLY AFFIRM under the pena                                                                                              the foregoing
paper are true to the best of my

EXcg;q17
                  oh
On this day                    ~s                           0{\/--4...--
being duly s~iorn by m'-e---ls-,t~a~t_e_d-t~t-1a-t___._,-h-e_/,_~--,----has pers
                                                                                                         before
                                                                                                                  Expirat·


forth in the foregoing affidavit and declared
~~~f corr~~J!~ven my hand and seal of of 'ce

                                                                           ··::,  ·. MELANI
PCP Inv. #Al9903469                                                    ,.r\ .,·        Noto
                                                                        '1 ..1:  COMMONWEAL
Private Process Server                                                  .~\ -•!·..
                                                                           -..,,.;:
                                                                                          My com
                                                                                             April
Raizner, Jeffrey L.
Raizner Slania LLP

 I~1111111111111111111111111   ~II l~l
                                lllll lllll lllll   l~ll lllll llll llll llll
                                                                                                     Service Fee: _ _ _ __
                                                                                                      Witness Fee: _ _ _ __
                                                                                                      Mileage Fee: _ _ _ __                   @
chrtstyb                                                                                                                        E-FILE AFF
Case 4:19-cv-04657 Document 1-11 Filed on 11/27/19 in TXSD Page 22 of 31

                                                                                                                     10/9/2019 2:37 PM
                                                                                          Marilyn Burgess - District Clerk Harris County
                                                                                                               Envelope No. 37518764
                                                                                                                   By: Mercedes Ramey
                                                                                                              Filed: 10/9/2019 2:37 PM
                                                                                Receipt Number: 877219
                                                                                Tracking Number: 73670141

COPY OF PLEADlNO PROVIDED BY PLT



                                          CAUSE NUMBER: 201929340


PLAINTIFF: SUL GARROTT LLC                                                               In the 164th
       vs.                                                                               Judicial District Court of
DEFENDANT: TOTAL CONTRACTING LIMITED                                                     Harris County, Texas

                                   CITATION (INSURANCE COMMISSION)
THE STATE OF TEXAS
County of Harris

TO:     STEADFAST INSURANCE COMPANY MAY BE SERVED BY SERVING THE TEXAS
COMMISSIONER OF INSURANCE 333 GUADALUPE AUSTIN TEXAS 78701                                        FORWARD TO:
GENERAL COUNSEL LAW DEPARTMENT STEADFAST INS CO
1299 ZURICH WAY
SCHAUMBURG IL 60196

      Attached is a copy of PLAINTIFF'S FIRST AMENDED PETITION AND JURY DEMAND.
This instrument was filed on September 6, 2019, in the above cited cause number and court. The instrument
attached describes the claim against you.
    YOU HA VE BEEN SUED. You may employ an attorney. If you or your attorney do not file a written answer
with the District Clerk who issued this citation by 10:00 a.m. on the Monday next following the expiration of 20
days after you were served this citation and petition, a default judgment may be taken against you.


TO OFFICER SERVING:
      This citation was issued on September 12, 2019, under my hand and seal of said Court.




                                                                        Marilyn Burgess, District Clerk
                                                                        Harris County, Texas
                                                                        201 Caroline, Houston, Texas 77002



Issued at request of:                                                   Generated By: RHONDA MOMON
SLANIA, ANDREW PHILIP
2402 DUNLAVY STREET
HOUSTON, TX 77006-6760
713-554-9099

Bar Number: 24056338




                                                        EXHIBIT A-7
Case 4:19-cv-04657 Document 1-11 Filed on 11/27/19 in TXSD Page 23 of 31




                                                                                              Tracking Number: 73670141




                                           CAUSE NUMBER: 201929340


PLAINTIFF: SUL GARROTT LLC                                                               In the 164th
     vs.                                                                                 Judicial District Court of
DEFENDANT: TOT AL CONTRACTING LIMITED                                                    Harris County, Texas




                                 OFFICER/AUTHORIZED PERSON RETURN
Came to hand at _ _ _ o'clock __ . M., on the _ _ _ day of _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
20_ _ .
Executed     at    (address)                                                               in
_ _ _ _ _ _ County
at ___ o'clock _ _ . M., on the _ _ _ day of _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __,
20 _ _ ,
by delivering to _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ defendant, in person, a true
copy of this
Citation      together       with   the       accompanying              copy(ies)  of     the
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Petition
attached thereto and I endorsed on said copy of the Citation the date of delivery.
To certify which I affix my hand officially this -·_ _ _ day of _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
20 _ _

FEE:$ _ _ _ __
                                                                _ _ _ _ _ _ _ _ of

County, Texas
                                                                By:
                  Affiant                                                            Deputy
On this day, _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __,. known to me to be the person whose
signature
appears on the foregoing return, personally appeared. After being by me duly sworn, he/she stated that this citation
was executed by him/her in the exact manner recited on the return.

SWORN TO AND SUBSCRIBED BEFORE ME on this _ _ _ _ of _ _ _ _ _ _ _ _ _ _ _ _ __
20
Case 4:19-cv-04657 Document 1-11 Filed on 11/27/19 in TXSD Page 24 of 31




                                                       Notary Public
     Case 4:19-cv-04657 Document 1-11 Filed on 11/27/19 in TXSD Page 25 of 31



164th District Court of HARRIS County, Texas
201 CAROLINE, 12TH FL HOUSTON TX 77002

CASE#: 201929340
SUL GARROTT, LLC


Plaintiff
vs
TOTAL CONTRACTING LIMITED


Defendant
                             AFFIDAVIT OF SERVICE

I, JAMES R HENDERSON, make statement to the fact;
That I am a competent person more than 18 years of age or older and not a party to
this action, nor interested in outcome of the suit. That I received the documents
stated below on 10/08/19 11:10 am, instructing for same to be delivered upon
Steadfast Insurance Company By Serving Its Registered Agent-Corporation Services
Company.
That I delivered to: Steadfast Insurance Company By Serving Its Registered
                     Agent-Corporation Services Company. By Delivering to Samantha
                     Guerra, Authorized To Accept
the following         citation (insurance commission}; plaintiff's first amended
                      petition and jury demand
at this address       211 E 7th Street, Suite 620
                      Austin, Travis County, TX 78701-3218
Manner of Delivery    By PERSONALLY delivering the document(s} to the person above.
Delivered on          Tuesday OCT 8, 2019 1:44 pm




My name is JAMES R HENDERSON, my date of birth is OCT 24th, 1980, and my address is
Professional Civil Process Downtown, 2211 S. IH 35, Su' e 105, Austin TX 78741, and
U.S.A.  I declare under penalty of perjury that th f    going is true and correct.
       din Travis County~State of Texas,          ,__,,____ day of


~~·' 20-l\
                                                                        2732   Declarant
                                    TX Certific            PSC-12091 Exp. 06/30/2021




                                    Service Fee:  75.00      PCP Inv#: Z19A00074
                                    Witness Fee:    . 00     SO Inv#: Al9A01546
                                    Mileage Fee:    .oo
tomcat                              Raizner, Jeffrey L.
eaffidavits@pcpusa.net                                                E-FILE RETURN
         Case 4:19-cv-04657 Document 1-11 Filed on 11/27/19 in TXSD Page 26 of 31

                                                                                                            10/18/2019 3:31 PM
                                                                                  Marilyn Burgess - District Clerk Harris County
                                           CAUSE NO. 201929340                                         Envelope No. 37786973
                                                                                                            By: Tiffany Jefferson
                                                                                                    Filed: 10/18/2019 3:31 PM
COPY OF PLEADJNG PROVIDED BY PLT
                                                                                        RECEIPT No: 877219
                                                                                        TRACKING#: 73670162
Plaintiff: SUL GARROTT LLC                                              In The 164th
                                                                        Judicial District Court of
vs.                                                                     Harris County, Texas
Defendant: TOT AL CONTRACTING LIMITED
                                                             Houston, Texas
                                       CITATION -NON RESIDENT
THE STATE OF TEXAS
County of Harris

To:  INTERNATIONAL INSURANCE COMPANY OF HANNOVER SE MAY BE SERVED BY
SERVING ANDREA BEST DRINKER BIDDLE & REATH LLP
     1177 A VENUE OF THE AMERICA 41ST FLOOR
     NEW YORK NY 10036-2701

       Attached is a copy of: PLAINTIFF'S FIRST AMENDED PETITION AND JURY DEMAND

This instmment was filed on SEPTEMBER 6, 2019, in the above cited cause number and court. The instrument
attached describes the claim against you.

        YOU HAVE BEEN SUED. You may employ an attorney. If you or your attorney do not file a written
answer with the District Clerk who issued this citation by 10:00 a.m. on the Monday next following the expiration
date of 20 days after you were served this citation and petition, a default judgment may be taken against you.

This citation was issued on September 12, 2019, under my hand and seal of said court.



                                                                          '1flodr fw,F
Issued at the request of:                                                 Marilyn Burgess, District Clerk
SLANIA, ANDREW PHILIP                                                     Harris County, Texas
2402 DUNLAVY STREET                                                       201 Caroline, Houston Texas 77002
HOUSTON, TX 77006-6760                                                    (PO Box 4651, Houston, Texas 77210)
713-554-9099

Bar Number: 24056338
                                                                                Generated By: RHONDA MOMON




                                                          EXHIBIT A-8
          Case 4:19-cv-04657 Document 1-11 Filed on 11/27/19 in TXSD Page 27 of 31




                                                                 Tracking Number: 73670162




                                          CAUSE NUMBER: 201929340


PLAINTIFF: SUL GARROTT LLC                                              In the 164th
    vs.                                                                 Judicial Dish'ict Court of
DEFENDANT: TOTAL CONTRACTING LIMITED                                    Harris County, Texas


                                OFFICER - AUTHORIZED PERSON RETURN

Came to hand at _ _ _ o'clock          . M. On the _ _ _ _ day of _ _ _ _ _ _ _ _ _ _, 20_ _ .
Executed at

(Address) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
           111                  County at o'clock      M. On the           day of
_ _ _ _ _ _ _ _ _ , 20 _ _, by

Delivering to _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _defendant, in person, a true copy of this
Citation together with the accompanying ___ copy (ies) of the                         . Petition
attached thereto and I endorsed on said copy of the Citation the date of delivery.

To certify which I affix my hand officially this _ _ _ _ _ _ _day of _ _ _ _ _ _ _ _ _ _ _ _ __
20_

Fees$ _ _ _ _ _ _ _ _ _ __


                                                          By _ _ _ _ _ _ _ _ _ __
              Affiant                                                       Deputy


On this day, _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , known to me to be the person whose
signature appears on the foregoing return, personally appeared. After being by me duly sworn, he/she stated that
this citation was executed by him/her in the exact manner recited on the return.

SWORN TO AND SUBSCRIBED BEFORE ME, On this _ _ day of _ _ _ _ _ _ _ _ _ _ __
20_




                                                                 Notary Public
  Case 4:19-cv-04657 Document 1-11 Filed on 11/27/19 in TXSD Page 28 of 31




164th District Court of HARRIS County, Texas
 201 CAROLINE, 12TH FL HOUSTON TX 77002

CASE#: 201929340
 SUL GARROTT, LLC

 Plaintiff
 vs
 TOTAL CONTRACTING LIMITED


 Defendant
                                                                                    AFFIDAVIT OF SERVICE

I, MICHAEL COHEN, make statement to the fact;
That I am a competent person more than 18 years of age or older and not a party to
this action, nor interested in outcome of the suit. That I received the documents
stated below on 09/16/19 5:20 pm, instructing for same to be delivered upon
International Insurance Company Of Hannover Se By Delivering To Its Registered Agent
Andrea Best, Drinker B~ddle & ~eath, Llp.
That I delivered to: International Insurance Company Of Hannover Se By Delivering To
                     Its Registered Agent Andrea Best, Drinker Biddle & Reath, Llp
 the· following                                                CITATION; PLAINTIFF'S FIRST AMENDED PETITION AND JURY DEMAND
 at this address                                               1177 Avenue Of The Americas,
                                                               41st Floor
                                                               New ~ork, New York County, NY 10036-2714
Manner of Delivery                                             By PERSONALLY delivering the document(s) to the person above.
 Delivered on                                                   Friday September 20, 2019 2:05 pm




My name is MICHAEL COHEN, my date of birth is _ _ _ _ _ _ _ _ _ _ , and my address
is 761 Koehler Ave Suite A, Ronkonkoma, NY 11779 and U.S.A. I declare under penalty
of perjury that the foregoing is true and correct.
Executed in SUFFOLK County, State of New York, on the    / (e   day of

    a           -tG'oe.r                                    20       19 ,
s~n.~-se=~
                                                       I




 \b\tb~~t~Jd})
              LEANNA ONECIA KELC.~WAN                                                    MICHAEL COHEN                       63475   Declarant
        NOTARY PUBLIC-STATE OF Nl!W YORK                                                 Certification#: 2026656-DLA
                 No, 01 KE6378011
             Oualllied in Queens County
         My Commission Expires 07. 16 •2022




Il l ~I Ill llllll lllll lllllllllllllll lllll I~~ ~Ill l l l lllll l ~I IIIIIIII
                                                                                         Service    Fee: 125,00    PCP Inv#: Al9903470
                                                                                         Witness    Fee:    .00
                                                                                         Mileage    Fee:    . 00
dholmans                                                                                 Raizner,    Jeffrey L.
eaffidavits@pcpusa.net                                                                                                      E-FILE RETURN
         Case 4:19-cv-04657 Document 1-11 Filed on 11/27/19 in TXSD Page 29 of 31

                                                                                                             10/18/2019 3:31 PM
                                                                                   Marilyn Burgess - District Clerk Harris County
                                            CAUSE NO. 201929340                                         Envelope No. 37786944
                                                                                                             By: Tiffany Jefferson
                                                                                                     Filed: 10/18/2019 3:31 PM
COPY OF PLEADING PROVIDED BY PLT
                                                                                         RECEIPT No: 877219
                                                                                         TRACKING#: 73670147
Plaintiff: SUL GARROTT LLC                                               In The 164th
                                                                         Judicial Distiict Court of
vs.                                                                      Harris County, Texas
Defendant: TOT AL CONTRACTING LIMITED
                                                               Houston, Texas
                                        CITATION - NON RESIDENT
THE STATE OF TEXAS
County of Harris

To:  GENERAL SECURITY INDEMNITY COMPANY OF ARIZONA MAY BE SERVED BY
SERVING HENRY KLECAN CEO
     ONE SEAPORT PLAZA 199 WATER STREET
     NEW YORK NY 10038

       Attached is a copy of: PLAINTIFF'S FIRST AMENDED PETITION AND JURY DEMAND

This insti·ument was filed on SEPTEMBER 6, 2019, in the above cited cause number and court. The insti·ument
attached describes the claim against you.

        YOU HAVE BEEN SUED. You may employ an attorney. If you or your attorney do not file a written
answer with the Disti·ict Clerk who issued this citation by 10:00 a.m. on the Monday next following the expiration
date of 20 days after you were served this citation and petition, a default judgment may be taken against you.

This citation was issued on September 12, 2019, under my hand and seal of said court.



                                                                           ~adp-fwirf«,
Issued at the request of:                                                  Madlyn Burgess, Distlict Clerk
SLANIA, ANDREW PHILIP                                                      Harris County, Texas
2402 DUNLAVY STREET                                                        201 Caroline, Houston Texas 77002
HOUSTON, TX 77006-6760                                                     (PO Box 4651, Houston, Texas 77210)
713-554-9099

Bar Number: 24056338
                                                                                 Generated By: RHONDA MOMON




                                                         EXHIBIT A-9
          Case 4:19-cv-04657 Document 1-11 Filed on 11/27/19 in TXSD Page 30 of 31




                                                                 Tracking Number: 73670147




                                          CAUSE NUMBER: 201929340


PLAINTIFF: SUL GARROTT LLC                                              In the 164th
    vs.                                                                 Judicial District Court of
DEFENDANT: TOTAL CONTRACTING LIMITED                                    Harris County, Texas


                                OFFICER-AUTHORIZED PERSON RETURN

Came to hand at _ _ _ o'clock          . M. On the _ _ _ _ day of _ _ _ _ _ _ _ _ _ _, 20_ _
Executed at

(Address) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
           in                  County at o'clock     M. On the           day of
_ _ _ _ _ _ _ _ _ _,20 _ _,by

Delivering to _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _defendant, in person, a true copy of this
Citation together with the accompanying ___ copy (ies) of the                         . Petition
attached thereto and I endorsed on said copy of the Citation the date of delivery.

To certify which I affix my hand officially this _ _ _ _ _ _ _day of _ _ _ _ _ _ _ _ _ _ _ _ _ __
20_

Fees$ _ _ _ _ _ _ _ _ _ __


                                                          By_ _ _ _ _ _ _ _ _ _ __
              Affiant                                                      Deputy


On this day, _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , known to me to be the person whose
signature appears on the foregoing return, personally appeared. After being by me duly sworn, he/she stated that
this citation was executed by him/her in the exact manner recited on the return,

SWORN TO AND SUBSCRIBED BEFORE ME, On this _ _ day of _ _ _ _ _ _ _ _ _ _ _ __
20_




                                                                 Notary Public
  Case 4:19-cv-04657 Document 1-11 Filed on 11/27/19 in TXSD Page 31 of 31




164th District Court of HARRIS County, Texas
 201 CAROLINE, 12TH FL HOUSTON TX 77002

CASE#: 201929340
SOL GARROTT, LLC


 Pla:i.nc:Jff
vs
TOTAL CONTRACTING LIMITED


 DefandMt
                                                                                     AFFIDAVIT OE' SERVICE

I, MICHAEL COHEN, make statement to the fact;
That ram a competent person more than 18 years of age or older and not a party to
this action, nor interested in outcome of the suit. That I received the documents
stated below on                       I Time: :,co           ~Vi:lls<'l
                                                      A- M instructin9" for same to
be delivered upon Gen a ecurity Indemnity Company OfArizona By Delivering To
CEO, Henry Klecan.
That I delivered to: General Security Indemnity Company Of Arizona By Delivering To
                     CEO, Henry Klecan. By Delivering To GREG DAVIS Relationship:
the following                                                  CITATION; PLAINTIFF'S FIRST AMENDED PETITION AND JURY DEMAND
at this address                                                199 Water Street One Seaport Plaza
                                                               One Seaport Plaza
                                                               New York, New York County, NY 10038
Manner of Delivery                                             By PERSONALLY delivering the document(s) to the person above,
Delivered on                                                   Friday.SEP 20, 2019 2:05 pm




I SOLEMNLY AFFIRM under the penalties of perjury that the contents of the foregoing
paper are true and correct.·
EXECUTED BY:
                                        ~
                                        ~      '
                                                                                                                  u__
                                                                              63475      MICHAEL COHEN
                                     Certificationt:
· On this day MICHAEL COHEN appeared before me, a notary public, and being duly ..sworn-------
  by me stated that he/she has personal knowledge of the facts set forth in the
  foregoing affidavit and declared that the facts contained -therein -are-true-and-----------
  correct. Given my hand and seal of office this _ _ _day of _ _,,..,---_ _ 2_ __



                                                                                                                                            LEANNA 0NECIA KELLOWAN
                                                                                                                                         NOTARY PUBLIC-STATE OF NeW YORK
                                                                                                      ------------------f'«>,                           01KE637B011
                                                                                                      NOTARY PUBLIC                            Quelified In Queens County
                                                                                    Service Fee: 125,00       PCP Inv¾     Al   9 9034 5 B My commission Expires 07-18-2022
Illllllllll llllll lllll rnll llll lllll lllll lllll lllll !111111111111111111111   Witness Fee:    ,00
                                                                                    Mileage Fee:    .00
                                                                                    Raizner, Jeffrey L,
eaffidavits@pc.pusa.net                                                                                       E-F:CLE RETURN
